Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 26, 1993, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony adduced at trial established that the defendant acted as the get-away driver by driving the accomplices to the scene of the crime, waiting while they robbed the victim, and then picking them up afterwards. The victim later recognized the defendant as the driver of the getaway car when the defendant came to the precinct to proffer an alibi for his accomplice. The defendant’s role in the incident was thereafter confirmed by the testimony of one of his co-perpetrators at trial. Mor ever, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.